 In the Matter of THEWESTERNUNION TELEGRAPH COMPANY,INC.andTHE COMMERCIAL TELEGRAPHERS' UNIONCase No. R-1016CERTIFICATION OF REPRESENTATIVESApril 19, 1939 .On March 15, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledcase."The Direction of Election provided that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the employees in the traffic, com-mercial,messenger, and plant departments, excluding executives,lawyers, and persons with the right to hire and discharge, who wereemployed by The Western Union Telegraph Company, Inc., inWashington, D. C., during the pay-roll period next preceding thedate of the Direction, to determine whether they desired to be rep-resented by The Commercial Telegraphers' Union, affiliated withthe American Federation of Labor, or by Association of WesternUnion Employees, an unaffiliated labor organization, herein referredto as the Association, for the purposes of collective bargaining, or byneither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on March 29, 1939, at Washington, D. C., under thedirection and supervision of the Regional Director for the FifthRegion (Baltimore, Maryland).Full opportunity was accorded toall parties to the election to participate therein and to make chal-lenges.Thereafter, on April 3, 1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations'BoardRules and Regulations-Series 1, as amended, served upon the partiesto this proceeding an Intermediate Report Upon Secret Ballot, inwhich he made the following findings with respect to the results ofthe election :Numbereligible to vote_____________________________________ 725Numberof votes for The Commercial Telegraphers'Union____ 453Numberof votes for Association of WesternUnion Employees- 148Numberof votes for neither of above organizations----------6111NLRB1154.12 N. L. R. B., No. 42,325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number of votes counted_____________________________ 607Number of blank ballots____________________________________1Number of void ballots_____________________________________1Number of challenged ballots_______________________________0On April 6, 1939, the Association filed Exceptions to the Inter-mediate Report with the Regional Director and requested permissionto file a brief and to present oral argument before the Board uponthe issues raised by these Exceptions.The Regional Director, nothaving found that the Exceptions raise a substantial or materialissue with respect to the conduct of the election, forwarded to theBoard the Exceptions together with the request for permission tofile a brief and to present oral argument before the Board. TheBoard has considered the Exceptions to the Intermediate Reportand finds that they raise no substantial or material issue with respectto the conduct of the election.The request for permission to file abrief and to present oral argument before the Board is thereforedenied.No objections or protests to the ballot or to said Inter-mediate Report were made or filed by the other parties to theproceedings.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT ISHEREBYCERTIFIED that The Commercial Telegraphers' Union,affiliatedwith the American Federation of Labor, has been desig-nated and selected by a majority of the employees in the traffic, com-mercial, messenger, and plant departments, of The Western UnionTelegraph Company, Inc., in Washington, D. C., exclusive of execu-tives, lawyers, and persons with the right to hire and' discharge, astheir representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, The Commercial Telegraphers' Union is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.